Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. George Romanik on November 8, 2021.
The application has been amended as follows: 
1. A method of making a conformal electrical connection on a carbon allotrope heater element, the method comprising:
applying a wetting agent to a portion of the carbon allotrope heater element to create a wetting layer, wherein the wetting agent is selected from the group consisting of carbides, oxides, and nitrides and the wetting agent is applied to 
introducing a metallic material onto the wetting layer to form a coated portion of the carbon allotrope heater element;
melting the metallic material such that the metallic material wets the portion of the carbon allotrope heater element with the wetting layer, wherein the metallic material forms a metallic coating bonded to the carbon allotrope heater by the wetting layer to provide a conductive electrical connection on the carbon allotrope heater element and wherein the carbon allotrope heater element is useful for ice protection; and
soldering wires to the metallic coating to allow for an electrical connection to the carbon allotrope heater element.

17. Cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 – 16 and 18 directed to an invention non-elected without traverse. Accordingly, claims 12 – 16 and 18 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest the claimed invention, specifically, the method step of soldering wires to the metallic coating to allow for an electrical connection to the carbon allotrope heater element. While Weeks et al. (US 5,806,588) discloses method steps as described in the final rejection dated 7/19/2021, Weeks does not disclose soldering wires to the metallic coating to allow for an electrical connection, and it would not have been obvious to modify Weeks to include this limitation. Additionally, the Examiner previously referenced Choi et al. (US 2015/0327334). The Applicant argued, in the remarks filed 4/27/2021, against the modification of Choi to include melting the busbar of Choi, and this argument is persuasive. Therefore, the prior art of record does not teach, disclose, or suggest all limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./             Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761